TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00008-CR
                                        NO. 03-04-00015-CR



                                   Rebecca Jo Allen, Appellant

                                                  v.

                                   The State of Texas, Appellee




         FROM THE COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
      NOS. 31,153 & 31,508, HONORABLE EDWARD L. JARRETT, JUDGE PRESIDING



                             MEMORANDUM OPINION


               After pleading guilty, appellant Rebecca Jo Allen was convicted of resisting arrest

and obstructing a highway. See Tex. Pen. Code Ann. §§ 38.03, 42.03 (West 2003). Pursuant to a

plea agreement, the court assessed her punishment at incarceration for 150 days and a $600 fine in

the former cause, and at 90 days and a $300 fine in the latter. In both causes, imposition of sentence

was suspended and appellant was placed on community supervision.

               Appellant represents herself on appeal. She has filed a brief raising three points of

error: (1) the court abused its discretion by ruling that the warrantless search of appellant’s property

was reasonable; (2) the probative value of the evidence seized during the search was substantially

outweighed by the risk of unfair prejudice; and (3) evidence of appellant’s prior drinking was

erroneously admitted. The record does not reflect that these matters were raised by written motion
filed and ruled on before trial. See Tex. R. App. P. 25.2(a)(2)(A). After the appeals were set for

submission, the Court received the trial court’s certification that appellant has no right of appeal in

these plea bargain cases. See id. rule 25.2(d).

               For the reasons stated, the appeals are dismissed.




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: May 13, 2004

Do Not Publish




                                                  2